Albert H. Ross v. Commissioner.Albert H. Ross v. CommissionerDocket No. 38659.United States Tax Court1953 Tax Ct. Memo LEXIS 75; 12 T.C.M. 1257; T.C.M. (RIA) 53352; October 30, 19531953 Tax Ct. Memo LEXIS 75">*75  Gilbert E. Morcroft, Esq., 2620 Grant Building, Pittsburgh, Pa., for the petitioner. Norman A. Peil, Jr., Esq., for the respondent.  MURDOCKMemorandum Findings of Fact and Opinion The Commissioner determined a deficiency of $317.08 against the petitioner for 1948. The only issue for decision is whether the petitioner furnished over half of the support of his aunt for 1948. Findings of Fact The petitioner filed his separate individual income tax return for 1948 with the collector of internal revenue for the 23rd District of Pennsylvania. He claimed an exemption on that return on the ground that his aunt, Mina Solan, was a dependent. The Commissioner, in determining the deficiency, disallowed credit claimed "as chief support was not established." Mina Solan was the unmarried sister of the petitioner's mother. Her gross income for 1948 was less than $500. Over half of her support for 1948 was received from the petitioner. Opinion MURDOCK, Judge: The evidence shows, by a fair preponderance, that the petitioner's aunt was a dependent within the meaning of section 25 (b) (1) (D) and (3) (G) of the Internal Revenue Code. Decision will be1953 Tax Ct. Memo LEXIS 75">*76  entered under Rule 50.